Tilson, Judge:
The appeals to reappraisement listed in schedule A, hereto attached and made a part hereof, involve the proper dutiable .value of certain rayon parasols imported from Japan. They have been submitted for decision upon a stipulation to the effect that the rayon parasols are of the same character and description as those covered by United States v. Nippon Dry Goods Co., Reap. Dec. 5006; that the appraised values of the said parasols, less any additions made by the importers by réason of the so-called Japanese consumption tax, represent the export values under the above decision, and that there were no higher foreign values at or about the dates of exportation.
On the agreed facts I find and hold the proper dutiable export values of the rayon parasols covered by said appeals to be the values found by the appraiser less any amounts added by the importers by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.